Citation Nr: 0202146	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  95-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected bilateral symptomatic flat feet, with plantar 
fasciitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1980.  

The claim of entitlement to service connection for a right 
knee disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in January 1995.  The case was 
subsequently transferred to the Salt Lake City, Utah VARO, 
and the Board remanded this case back to the RO in May 1998 
and August 2000.  In an October 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD, 
and the veteran perfected an appeal of that denial as well.

Additionally, in a May 1998 decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder and remanded that issue back to the 
RO, along with the issues of entitlement to service 
connection for a bilateral ankle disorder and a right knee 
disorder.  In a January 1999 rating decision, service 
connection was granted for symptomatic bilateral flat feet 
with plantar fasciitis, and a 10 percent disability 
evaluation was granted as of June 1994.  The veteran 
expressed disagreement with both the disability rating and 
the effective date of the grant of service connection for the 
bilateral foot disorder, but she did not complete a 
Substantive Appeal in regard to these issues.  She did 
perfect an appeal as to the issue of entitlement to a 
temporary total convalescence rating for a service-connected 
disability and the issues of entitlement to service 
connection for a bunion of the right foot, hepatitis C, 
gastroenteritis, and a low back disorder.  However, in a fax 
dated in May 2000, the veteran stated that she was 
withdrawing all issues from appellate status except for the 
issue of entitlement to service connection for a right knee 
disorder.  See 38 C.F.R. § 20.204 (2001).  The issues 
presently on appeal are therefore limited to those listed on 
the title page.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD 
will be addressed in the REMAND section of this opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been notified of the type of evidence needed 
to substantiate her appeal.

2.  The veteran's current right knee disorder has not been 
shown to be etiologically related to either her service-
connected foot disorder or service.


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated as a 
result of either service or the veteran's service-connected 
bilateral symptomatic flat feet, with plantar fasciitis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim of entitlement to service connection for a right knee 
disorder, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran a recent VA 
examination in conjunction with her claim and has obtained 
all available records of reported treatment, in compliance 
with the instructions set forth in the Board's August 2000 
remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed her of the 
need for such evidence in a May 1995 Statement of the Case 
and in subsequent Supplemental Statements of the Case.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and apparently did not inform 
her of, the enactment of the new provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Additionally, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At entrance into service, in October 1977, the veteran had no 
right knee symptomatology except for a right patella scar.  
She complained of pain in the shins in March 1978 and of pain 
in the legs in April 1978.  A June 1980 medical history 
report indicates that the veteran reported shin splints and 
difficulty walking.  However, the corresponding separation 
examination report is negative for symptomatology of the 
right knee.

Subsequent to service, a March 1982 VA examination revealed 
no right knee symptomatology.  The veteran's reported history 
of arthritis of the right leg, not further specified, is 
noted in a September 1983 Army medical center report.  A VA 
outpatient treatment report from October 1991 indicates no 
right knee symptomatology, and x-rays from the same month 
were similarly negative.  An April 1992 report reflects a 
reported history of a right arthroscopy, but no present 
symptoms were noted.  X-rays were noted to show a well-healed 
proximal tibia fracture.  A July 1995 VA record contains a 
diagnosis of degenerative joint disease of the right knee.

A private physical therapy report, dated in March 1998, 
contains a diagnosis of posterior tibialis tendonitis 
"exacerbated by other problems [the veteran] has developed 
over the past 20 years," without further elaboration as to 
the cited problems.

The veteran's December 1998 VA feet examination showed some 
right knee pain with testing, and x-rays revealed minimal 
lateral patellar tilt.  Her January 1999 VA feet examination 
report contains the following notation: 

The right knee pain developed as a 
consequence according to the veteran of 
strain related to weightbearing change, 
again related to right ankle and foot 
pain....  The physical findings relating to 
the feet, the ankles, and the right knee 
are even negative or minimal.  The right 
ankle brace provides lateral and medial 
support but there is no ligamentous 
laxity noted in either the lateral or the 
medial ligament, and I fail to find any 
cause for the right ankle "giving way."  
The only positive findings are minimal 
plantar fasciitis on the right and 
minimal grade 1 planus on the right.

Following the Board's August 2000 remand, the veteran 
underwent a VA orthopedic examination in September 2001.  The 
examination revealed right knee flexion to 130 degrees, 
reduced by pain; and a lack of 20 degrees of full extension.  
The examiner noted that "the only positive clinical finding 
is grade I subpatellar crepitation on flexion and extension 
of the knee."  The examiner also addressed the veteran's 
bilateral foot disorder and found her pes planus to be 
"clinically asymptomatic, and unrelated to any problems that 
this veteran does have with the right knee."  Also, 
bilateral knee x-rays were negative for clinical findings.

In reviewing the evidence in this case, the Board first notes 
that, while the veteran had some leg pain in service, her 
right knee was asymptomatic at discharge.  While she has 
reported a history of right knee surgery, apparently in the 
mid-1980s, no objective right knee symptoms were shown for 
approximately a dozen years following her discharge from 
service.  In short, the veteran has presented no competent 
medical evidence indicating that her right knee disorder is 
etiologically related to service.  In the absence of such 
evidence, a further medical examination as to the question of 
in-service etiology is not "necessary to make a decision on 
the claim."  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered as a factor in determining a 
service connection claim).

As to the question of whether the veteran's right knee 
disorder is etiologically related to her service-connected 
bilateral foot disorder, the Board is aware that the examiner 
who conducted the January 1999 examination indicated a causal 
relationship between these two disorders "according to the 
veteran."  However, this same examiner then cast doubt on 
the existence of this relationship by emphasizing the lack of 
knee and foot/ankle symptomatology.  Taken as a whole, this 
opinion constitutes, at most, very tentative support for the 
veteran's claim of secondary incurrence.

A second VA examination, conducted in September 2001, is less 
ambiguous on the question of whether a causal relationship 
exists between a right knee disorder and a service-connected 
bilateral foot disorder.  This examiner also examined the 
veteran's bilateral foot symptomatology and found her 
bilateral pes planus to be "clinically asymptomatic."  
Consequently, the examiner also found the veteran's right 
knee problems to be unrelated to symptoms of the feet.  
Moreover, x-rays conducted in conjunction with this 
examination were negative for clinical findings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA decisionmakers have the 
responsibility to assess the credibility of evidence and to 
determine the degree of weight to give the evidence, as well 
as the discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such actions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  Here, the commentary from the January 1999 VA 
examiner as to etiology appears to be based on the statements 
provided by the veteran and is undermined by the examiner's 
own comments as to the examination findings.  In this regard, 
the Court has also held that a medical opinion based solely 
on a veteran's recitation of his or her own history, rather 
than on specific references to his or her medical and service 
history, lacks probative value.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  The Board is therefore unable to find 
that the January 1999 medical opinion has evidentiary weight 
equal to that of the unambiguous opinion contained in the 
September 2001 VA examination report.    

The only other evidence of record in support of the veteran's 
claim is her own lay opinion, as indicated in the testimony 
from her VA hearings.  While she argued in her August 1995 
and April 1998 hearing testimony that her right knee 
disability was of service onset, her July 2000 testimony 
before the undersigned Board member reflects her belief that 
her "severe" knee problems date back to 1983 and are 
etiologically related to her bilateral foot disorder.  

Regardless of the testimony presented, however, the veteran 
has not been shown to possess the type of medical training, 
expertise, or credentials needed to render either a specific 
diagnosis or a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran's lay testimony, therefore, does not 
constitute competent medical evidence and lacks probative 
value.

Overall, the evidence of record does not support an 
etiological relationship between the veteran's current right 
knee disorder and either service or her service-connected 
bilateral foot disorder.  Therefore, the preponderance of the 
evidence is against her claim for service connection for a 
right knee disorder, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine does 
not apply in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to the veteran's 
service-connected bilateral symptomatic flat feet, with 
plantar fasciitis, is denied.


REMAND

Initially, the Board notes that, pursuant to regulations 
effective as of February 22, 2002, the Board may undertake 
development actions in lieu of a remand to the RO.  See 67 
Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).  

However, certain aspects of evidentiary development cannot be 
accomplished internally by the Board, including the 
conducting of a VA Travel Board hearing.  In her December 
2000 Substantive Appeal, the veteran requested such a hearing 
in conjunction with the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  There is no subsequent indication of 
record that she has sought to withdraw this hearing request, 
and no such hearing has been conducted to date.  

As the veteran has a right to a VA Travel Board hearing under 
38 C.F.R. §§ 20.700 and 20.704 (2001), this case is REMANDED 
to the RO for the following action:

The RO should schedule the veteran for a 
VA Travel Board hearing, before a member 
of the Board, as soon as it is 
practically possible.  The veteran should 
be fully notified of the time and place 
of this hearing.

At this time, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless and 
until she is so notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



